Proceeding pursuant to CPLR article
78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Mark H. Fandrich, A.J.], entered Nov. 2, 2016) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present — Smith, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.